Citation Nr: 0217879	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  99-04 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma




THE ISSUE

Basic eligibility for educational benefits for survivors 
under 38 U.S.C. Chapter 35.  





ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran's complete claims file has not been forwarded 
to the Board of Veterans' Appeals (the Board or BVA).  
Available records suggest that the veteran served on 
active duty from October 1966 to July 1970, and that he 
died in February 1989.  The appellant is the veteran's 
surviving daughter.  


REMAND

The appellant has claimed basic eligibility for 
educational benefits for survivors under 38 U.S.C.A. 
Chapter 35 (West 1991 & Supp. 2001), and that issue has 
been developed and certified for appeal to the Board.  The 
appellant contends that she is entitled to Chapter 35 
benefits because her father died as a result of exposure 
to chemicals in service.  However, the RO has simply 
asserted that service connection for the cause of death 
has not been established, without developing or 
adjudicating the claim for cause of death.

A decision on the claim for service connection for the 
cause of the veteran's death could significantly change 
the outcome of the claim for Chapter 35 benefits.  For 
this reason, the claim for service connection for the 
cause of death is inextricably intertwined with the claim 
on appeal.  Accordingly, the case must be remanded for 
further RO action on the claim for service connection for 
the cause of death.  Harris v. Derwinski, 1 Vet.App. 180 
(1991)

In addition, when the appellant filed VA Form 9 in January 
1999, she requested a BVA hearing at a local Department of 
Veterans Affairs (VA) office before a member, or members, 
of the BVA.  

A review of the file contains no further information 
regarding this hearing request.  The Certification of 
Appeal by the Muskogee, Oklahoma Regional Office (RO) on 
VA Form 8 in November 2002 notes that a hearing was 
requested, but includes no further explanation.  

Therefore, this case is REMANDED to the RO for the 
following development:


1.  The RO should develop and 
adjudicate the claim for service 
connection for the cause fo the 
veteran's death.  If the claim is not 
resolved in favor of the appellant, she 
must be notified of the outcome of the 
claim and notified of the steps 
necessary to complete an appeal in 
accordance with the provisions of 
38 U.S.C.A. § 7105.  

2.  The appellant should be scheduled 
for a hearing before a Member of the 
Board at the local RO.  

The sole purpose of this REMAND is to afford the appellant 
due process of law.  No action is required of the 
appellant until she receives further notice.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


